Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        112:40:51
                                                              1 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:1
                         Main Document      Page 1 of 11


                                                                  8/5/2019
                                                                       DD




                                        USDC No.: 5:19-cv-01447-MWF
Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        212:40:51
                                                              2 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:2
                         Main Document      Page 2 of 11
Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        312:40:51
                                                              3 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:3
                         Main Document      Page 3 of 11
Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        412:40:51
                                                              4 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:4
                         Main Document      Page 4 of 11
Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        512:40:51
                                                              5 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:5
                         Main Document      Page 5 of 11
Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        612:40:51
                                                              6 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:6
                         Main Document      Page 6 of 11
Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        712:40:51
                                                              7 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:7
                         Main Document      Page 7 of 11
Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        812:40:51
                                                              8 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:8
                         Main Document      Page 8 of 11
Case     Case: 19-1169, Document:
 Case6:19-bk-14124-WJ
      5:19-cv-01447-MWF Doc       7-2,
                            43 Filed
                          Document     Filed:
                                    1 07/10/1908/02/2019
                                                  Entered
                                       Filed 08/05/19        Page
                                                          07/11/19
                                                        Page        912:40:51
                                                              9 of 11 ofPage
                                                                         11 IDDesc
                                                                              #:9
                         Main Document      Page 9 of 11
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-2,
                            43 Filed
                         Document     Filed:08/05/19
                                   1 07/10/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       10 ofPage
                                                                       11 IDDesc
                                                                  12:40:51
                                                           10 of 11         #:10
                        Main Document      Page 10 of 11
        Case: 19-1169, Document:
Case 6:19-bk-14124-WJ
     5:19-cv-01447-MWF  Doc      7-2,
                            43 Filed
                         Document     Filed:08/05/19
                                   1 07/10/19
                                      Filed  08/02/2019
                                                 Entered   Page
                                                         07/11/19
                                                      Page       11 ofPage
                                                                       11 IDDesc
                                                                  12:40:51
                                                           11 of 11         #:11
                        Main Document      Page 11 of 11
